 


114 HR 1255 IH: Fairness in Cocaine Sentencing Act of 2015
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1255 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Scott of Virginia introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Controlled Substances Act and the Controlled Substances Import and Export Act regarding penalties for cocaine offenses, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fairness in Cocaine Sentencing Act of 2015. 2.Elimination of increased penalties for cocaine offenses where the cocaine involved is cocaine base (a)Controlled Substances ActThe following provisions of the Controlled Substances Act (21 U.S.C. 801 et seq.) are repealed: 
(1)Clause (iii) of section 401(b)(1)(A). (2)Clause (iii) of section 401(b)(1)(B).  
(b)Controlled Substances Import and Export ActThe following provisions of the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.) are repealed: (1)Subparagraph (C) of section 1010(b)(1). 
(2)Subparagraph (C) of section 1010(b)(2).  